Title: To Thomas Jefferson from John Jay, 16 June 1786
From: Jay, John
To: Jefferson, Thomas



Dear Sir
New York 16th. June 1786

Since my last to you of the 4th. Ult. I have been honored with yours of the 2d. January and 5th. and 12th. of March last. I have also received a joint Letter from You and Mr. Adams of 28th. March; all of them have been laid before Congress, who as yet have not given me any Orders respecting the Contents of either.
The first of these Letters vizt. that of 2d. January strikes me as very interesting. I always wished, and that very sincerely, that on the Return of Peace, France might derive essential Advantages from our Commerce. I regret that this has not been the Case and that the Causes which occasioned the Disappointment have not sooner been investigated and removed. In my Opinion you have done it candidly and ably; and it would give me great Pleasure to hear that France has so regulated her Commerce as that the People of this Country may indulge their Desire of giving the Productions of this Country in Exchange for those of that. There is certainly much Wisdom and Knowledge in France, but the Interests of Commerce do not appear to be as well understood in that Country as in England. However the System of farming and Monopoly may comport with the Views of Government in some Points, the Experience of Ages bears Testimony to the Injuries they have done to Commerce. Governments however like Individuals sometimes become too strongly attached by long continued Habit even to  what daily does them Harm, so that we may apply to Errors in Politics what was wisely remarked of Errors in Morals, it is hard for those who are accustomed to do Evil to learn to do well. When I was in France I heard that System censured by almost every Gentleman whom I heard speak of it, and yet it seems so firmly fixed, perhaps by golden Rivets, even on Sovereignty itself, as that the speedy Destruction of it seems rather to be wished for than expected.
I herewith send Copies of several Letters respecting Mr. Gallatin, which will enable you to assure his Friends of his being alive, and probably doing well.
I am impatient to receive the Orders of Congress on the Subject of your Negociations with the Barbary Powers. As yet that Business remains under Consideration. As to further Loans, I have long thought that they should be preceded by proper Arrangements for the Payment of Interest and Principal; so that the public Faith may be punctually kept; national Character depends upon it, and I for my part think national Character is of more Importance, than even Peace with these Pirates.
Your Reasons for going to England appear to me as they did to you, cogent and conclusive, and I make no Doubt but that Good will result from it, altho’ perhaps not all that might have been expected. The Affair of our Posts is a serious Business; and the more so as in my Opinion Britain has too much Reason on her Side. They who ask Equity, should do it.
You will also receive with this Letter some of your late Papers, and I shall take the first good Opportunity that may offer to write you more particularly and explicitly on several Subjects.
With great and sincere Esteem and Regard I have the Honor to be &c.,

John Jay

